Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21 – 40 are pending.
Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 21, the prior art of record does not teach claimed limitation: “wherein the instructions are executable by the processor to: determine a real-time calculated length of the catheter; and determine the confidence associated with the projection of the catheter shape by comparing the real-time calculated length of the catheter to a physical length of the catheter” in combination with all other claimed limitations of claim 21.
Regarding Claims 22 – 32, the claims are allowed as they further limit allowed claim 21.
Regarding Claim 33, the prior art of record does not teach claimed limitation: “wherein the instructions are executable by the processor to: receive a plurality of electrode signals from a plurality of electrodes disposed on the catheter; determine impedance based coordinates for the plurality of electrode signals; determine a real-time calculated length of the catheter based on the impedance based coordinates; and determine the confidence associated with the projection of the catheter
shape by comparing the real-time calculated length of the catheter to a physical length of the catheter” in combination with all other claimed limitations of claim 33.
Regarding Claims 34 – 37, the claim is allowed as it further limit allowed claim 33.
 Claim 38, the prior art of record does not teach claimed limitation: “determining impedance based coordinates for the plurality of electrode signals; determining a real-time calculated length of the catheter based on the impedance based coordinates using a summed distance between pairs of the plurality of electrodes; and determining the confidence associated with the projection of the catheter shape by comparing the real-time calculated length of the catheter to the physical length of the
catheter” in combination with all other claimed limitations of claim 38.
Regarding Claims 39 – 40, the claim is allowed as it further limit allowed claim 38.
The closest references are found based on the updated search:
Postlewait et al. (US 2021/0260392 A1) teaches an wearable medical monitor (WMM) system, comprising: a plurality of Electrocardiogram (ECG) electrodes; a support structure configured to be worn by the patient so as to maintain the ECG electrodes on a body of the patient, the ECG electrodes thus defining two or more channels and configured to sense two or more versions of an ECG signal of the patient across the two or more channels (see claim 75).
Gavari et al. (US 10,874,462 B2) discloses a method for use in a medical system, the method comprising: supplying a medical system arranged to provide position and orientation information of an ablation catheter within cardiac tissue of a patient, the medical system including one or more components comprising a probe having a distal end and arranged for insertion in the vascular system of a patient (see claim 1).
Blomqvist et al. (US 2012/0078321 A1) suggests a system comprising: an implantable cardiac stimulator for stimulating a heart of a patient, said cardiac stimulator; a hemodynamic sensor connected to said cardiac stimulator, that senses hemodynamic signals; medical leads including electrodes connected to the cardiac stimulator; a pacing 
However, the combination or each of the cited references above does notdisclose nor fairly suggest each and every claimed limitation of independent claims 21, 33, and 38, therefore claims 21 – 40 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/29/2022